DETAILED CORRESPONDENCE

This Action is in response to the applicant's reply of 2/8/2021.  In view of the applicant's amendments, all previously presented 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, have been withdrawn.  
Claims 1, 2, 4, 6-18, and 20-23 are pending.  Claims 3, 5, and 19 are canceled.  Claims 22 and 23 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murphree et al. (US20140345878) [Murphree], in view of Ciezobka et al. (US20170335678) [Ciezobka] and Walton et al. (US20140262234) [Walton].
Claim 1  Murphree discloses a method [Figs. 1,7A,7B; para. 0007], comprising: 
positioning a completion assembly in a wellbore 114 penetrating a subterranean formation, the completion assembly providing a fracturing assembly 190 [para. 0034,0129, i.e., the “wellbore servicing tool”]; 
a frac plug [a frac ball/projectile 900 is disclosed for seating in a downhole tool acting as a frac plug (para. 0132,0137,0127) in embodiments wherein an actuator (para. 0262) opens sleeves of the general type of Fig. 5A (para. 0259), but without the necessity of forcing the sleeve open by pressuring up on a seated ball in a frac plug attached to the sleeve, i.e., by using wireless signals from the frac ball 900 as it is conveyed through the completion assembly to actuate/move the sleeves from covering the ports (para. 0132-0135), thus the frac plug is positioned independently of the sleeve and will have also been set/positioned below the sleeve by moving through the fracturing assembly, such that the frac plug will have been conveyed through the completion assembly, in that frac pressure cannot be applied to the opened sleeve ports if the frac plug is not beneath the sleeve];    
900 with a sensor included in the fracturing assembly [para. 0133,0304,0305];
actuating a sliding sleeve of the fracturing assembly based on detection of the wireless signal and thereby moving the sliding sleeve to expose one or more flow ports [the wireless signals move the sleeve; para. 0132, as discussed above]; 
conveying a wellbore projectile through the completion assembly [the frac ball 900, as discussed above]; 
receiving the wellbore projectile with the frac plug, and thereby sealing the wellbore at the frac plug [the purpose of the frac ball and frac plug]; and 
injecting a fluid under pressure into the subterranean formation via the one or more flow ports [the purpose of sealing off below the now opened sleeve ports].
Murphree does not disclose (1) that it is the frac plug that communicates the wireless actuation signals for opening the sleeve, (2) that the wireless signal comprises a digital code; (3) detecting the digital code provided by the frac plug with the fracturing assembly; (4) comparing the digital code detected with the fracturing assembly with a stored digital code, (5) that the fracturing assembly includes a timer programmed with a predetermined time period, and (6) the step of actuating the sliding sleeve comprises: triggering operation of the timer after comparing the digital code; and actuating the sliding sleeve upon expiration of the predetermined time period.
Ciezobka discloses frac plugs 10 having various signal transmitters and receivers [Figs. 3-4B,11A,11B; para. 0034,0007].
In the Murphree activity two frac associated items are moved through the fracturing assembly, the frac plug and the frac ball/projectile, and it was within the skill of the art prior to the effective date of this invention to use either for communicating signals, i.e., a choice was 
Murphree, as modified, does not explicitly disclose (2) that the wireless signal comprises a digital code; (3) detecting the digital code provided by the frac plug with the fracturing assembly; (4) comparing the digital code detected with the fracturing assembly with a stored digital code, (5) that the fracturing assembly includes a timer programmed with a predetermined time period, or (6) that the step of actuating the sliding sleeve comprises: triggering operation of the timer after comparing the digital code; and actuating the sliding sleeve upon expiration of the predetermined time period.
Walton discloses a later actuation following an initial signal for one or more fracturing assemblies with sleeves, the actuation being at a predetermined time [Figs. 1,2; abstract; para. 0032,0051,0061,0062,0064,0099], and further discloses (2) that the wireless signal comprising a digital code [para. 0062,0064]; (3) detecting the digital code provided by the frac plug [as modified] with the fracturing assembly [para. 0062]; (4) comparing the digital code detected with the fracturing assembly with a stored digital code [implicit in the recognition of a received digital code that causes an actuation/reaction], (5) that the fracturing assembly includes a timer programmed with a predetermined time period [para. 0032,0051], and (6) that the step of [implicit to start a timer when a signal is received to initiate a time period]; and actuating the sliding sleeve upon expiration of the predetermined time period [para. 0032,0051].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Murphree, as modified, to provide the wireless signal as a digital code, detect the digital code provided by the frac plug with the fracturing assembly, and compare the detected code with the stored digital code as a first step before providing an analogous delayed opening/actuation of one or more sleeves according to a programmed, predetermined time after receiving an actuation signal, such delayed opening being per the fracturing assembly timer programmed with a predetermined time period, the timer operation being triggered after such comparison, and the slide actuation occurring at the end of the predetermined period, as disclosed by Walton.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the predetermined delays for one or more of the fracturing assemblies would be accomplished by the fracturing assembly being so configured to respond to the wireless signal/digital code corresponding with the stored digital code.
Claim 4  Murphree, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that injecting the fluid under pressure into the subterranean formation further comprises injecting the fluid immediately after setting the frac plug.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 6  Murphree, as modified with respect to claim 1, discloses that actuating the sliding sleeves further comprises moving the sliding sleeves simultaneously to expose the one or more flow ports [Walton para. 0032].
Claim 7  Murphree, as modified with respect to claim 1, discloses that actuating the sliding sleeves further comprises moving the sliding sleeves at different times to expose the one or more flow ports [Walton para. 0032].
Claim 9  Murphree, as modified with respect to claim 1, discloses drilling out the frac plug after one or more wellbore operations are completed [Ciezobka para. 0034].
Claim 11  Murphree, as modified with respect to claim 1, discloses that the wireless signal is one of a magnetic signal [para. 0133,0134; Walton para. 0062], an electromagnetic signal [para. 0133,0134; Walton para. 0062], a temperature signal, or an acoustic signal [para. 0133,0134].
Claim 12  Murphree discloses a method [Figs. 1,7A,7B; para. 0007], comprising: 
positioning a completion assembly in a wellbore 114 penetrating a subterranean formation, the completion assembly providing a plurality of fracturing assemblies 190 [Fig. 1; para. 0034,0129, i.e., the “wellbore servicing tool”]; conveying a frac plug through the [a frac ball/projectile 900 is disclosed for seating in a downhole tool acting as a frac plug (para. 0132,0137,0127) in embodiments wherein an actuator (para. 0262) opens sleeves of the general type of Fig. 5A (para. 0259), but without the necessity of forcing the sleeve open by pressuring up on a seated ball in a frac plug attached to the sleeve, i.e., by using wireless signals from the frac ball 900 as it is conveyed through the completion assembly to actuate/move the sleeves from covering the ports (para. 0132-0135), thus the frac plug is positioned independently of the sleeve and will have also been set/positioned below the sleeve by moving through the fracturing assembly, such that the frac plug will have been conveyed through the completion assembly, in that frac pressure cannot be applied to the opened sleeve ports if the frac plug is not beneath the sleeve]; detecting a wireless signal provided by the frac ball 900 with a sensor included in each fracturing assembly of the plurality of fracturing assemblies [para. 0133,0304,0305]; actuating a sliding sleeve of at least one fracturing assembly of the plurality of fracturing assemblies and thereby moving the sliding sleeve to expose one or more flow ports in response to the wireless signals [the wireless signals move the sleeve; para. 0132, as discussed above]; setting the frac plug in the wellbore downhole from the at least one fracturing assembly; conveying a wellbore projectile through the completion assembly [the frac ball 900, as discussed above]; receiving the wellbore projectile with the frac plug, and thereby sealing the wellbore at the frac plug [the purpose of the frac ball and frac plug]; and injecting a fluid under pressure into the subterranean formation via the one or more flow ports [the purpose of sealing off below the now opened sleeve ports].
Murphree does not disclose that it is the frac plug that communicates the wireless actuation signals for opening the sleeve.
Ciezobka discloses frac plugs 10 having various signal transmitters and receivers [Figs. 3-4B,11A,11B; para. 0034,0007].

Murphree, as modified, does not disclose that the detected wireless signal is a digital code such that the received/detected digital code is compared with a digital code stored in each corresponding fracturing assembly and the sleeve opened with the digital codes are the same. 
Walton discloses actuation signals for opening sleeve valves is an encoded digital signal which, after comparison to the fracturing assembly codes, causes sleeve opening [para. 0062,0064], the actuation being at a predetermined time [Figs. 1,2; abstract; para. 0032,0051,0099], and that sleeves for the multiple fracturing assemblies can be programmed to open either one at a time or simultaneously according to the data received [para. 0032].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Murphree, as modified, to provide for an analogous single or simultaneous sleeve openings, according to the receipt of the encoded data dictating such an actuation plan when such coded 
Murphree, as modified, further discloses that the completion assembly defines at least one production interval in the wellbore, and at least two fracturing assemblies of the plurality of fracturing assemblies are positioned in the at least one production interval [para. 0034; Walton Fig. 1; Walton para. 0030].
Claim 13  Murphree, as modified with respect to claim 12, discloses that the method further comprises actuating the sliding sleeves of the at least two fracturing assemblies simultaneously [Walton para. 0032].
Claim 14  Murphree, as modified with respect to claim 12, discloses that the method further comprises actuating the sliding sleeves of the at least two fracturing assemblies at different times [Walton para. 0032].
Claim 15  Murphree, as modified with respect to claim 12, discloses that transmitting a digital code comprises transmitting a digital code using at least one of an RFID device or an NFC device [para. 0133].
Claim 16  Murphree, as modified with respect to claim 12, otherwise discloses all the limitations of this claim, but does not explicitly disclose that injecting the fluid under pressure into the subterranean formation further comprises injecting the fluid immediately after setting the frac plug.
In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claims 2, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Murphree, in view of Ciezobka and Walton, and further in view of Robison et al. (US20130220603) [Robinson].
Claim 2  Murphree, as modified with respect to claim 1, discloses that a plurality of fracturing assemblies 190 are present at different depths in the well [Fig. 1], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that actuating the sliding sleeve comprises: registering a count in the fracturing assembly when the wireless signal is detected; comparing the registered count with a count stored, i.e., predetermined, in the fracturing assembly; and moving the sliding sleeve to expose the one or more flow ports when the registered count and the stored count are the same.
Robinson discloses that some fracturing assemblies ignore a passing frac ball until the counted number of passing frac balls is equal to the predetermined number of such balls associated with the intent to actuate the sleeve opening for that fracturing assembly in the 134 for communicating with the counting control circuit to enable this achievement [Figs. 5A-7C; abstract; para. 0040,0041,0055,0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Murphree, as modified, to have configured the communication capabilities to provide for an analogous counting function to that of Robinson.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that actuating the sliding sleeve would be accomplished by registering a count in the fracturing assembly when the wireless signal is detected, i.e., from each of the passing frac balls; comparing the registered count with a count stored, i.e., predetermined, in the fracturing assembly; and moving the sliding sleeve to expose one or more flow ports when the registered count and the stored count are the same, such counting/moving capabilities being supplemental to the sleeve actuation capabilities based on the digital code comparison of claim 1.
Claim 17  Murphree discloses a system [Figs. 1,7A,7B; para. 0007], comprising: a completion assembly positioned in a wellbore 114 penetrating a subterranean formation; fracturing assemblies 190 [para. 0034,0129, i.e., the “wellbore servicing tool”] provided by the completion assembly, the fracturing assembly comprising: 
a sliding sleeve that is actuated to move to an open position based on a wireless signal detected in the wellbore [para. 0132-0135]; and
a sensor that detects the wireless signal [para. 0133,0304,0305];
a frac plug [a frac ball/projectile 900 is disclosed for seating in a downhole tool acting as a frac plug (para. 0132,0137,0127) in embodiments wherein an actuator (para. 0262) opens sleeves of the general type of Fig. 5A (para. 0259), but without the necessity of forcing the sleeve open by pressuring up on a seated ball in a frac plug attached to the sleeve, i.e., by using wireless signals from the frac ball 900 as it is conveyed through the completion assembly to actuate/move the sleeves from covering the ports (para. 0132-0135), thus the frac plug is positioned independently of the sleeve and will have also been set/positioned below the sleeve by moving through the fracturing assembly, such that the frac plug will have been conveyed through the completion assembly, in that frac pressure cannot be applied to the opened sleeve ports if the frac plug is not beneath the sleeve]; and 
a wellbore projectile [the frac ball 900, as discussed above] receivable by the frac plug to seal the wellbore at the frac plug and thereby isolate portions of the wellbore downhole from the frac plug [the purpose of the frac ball and frac plug].
Murphree does not disclose that it is the frac plug that communicates the wireless actuation signals for opening the sleeve.
Ciezobka discloses frac plugs 10 having various signal transmitters and receivers [Figs. 3-4B,11A,11B; para. 0034,0007].
In the Murphree activity two frac associated items are moved through the fracturing assembly, the frac plug and the frac ball/projectile, and it was within the skill of the art prior to the effective date of this invention to use either for communicating signals, i.e., a choice was available to choose between two finite choices.  Accordingly, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Murphree, such that the signaling capabilities of the Murphree frac ball were incorporated into a frac plug, signaling capabilities for frac plugs being disclosed by Ciezobka, in lieu of, or in addition to, the Murphree frac ball signaling capabilities.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the 
Murphree, as modified, does not explicitly disclose a counter that registers a count when the wireless signal is detected; and an electronics module that compares the registered count with a count stored, i.e., predetermined, in the at least one fracturing assembly.
Robinson discloses that some fracturing assemblies ignore a passing frac ball until the counted number of passing frac balls is equal to the predetermined number of such balls associated with the intent to actuate the sleeve opening for that fracturing assembly in the desired order, Robinson using at least a sensor 134 for communicating with the counting control circuit to enable this achievement [Figs. 5A-7C; abstract; para. 0040,0041,0055,0059].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Murphree, as modified, to have configured the communication capabilities to provide for an analogous counting function to that of Robinson.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that actuating the sliding sleeve would be accomplished by registering a count in the fracturing assembly when the wireless signal is detected, i.e., from each of the passing frac balls; comparing the registered count with a count stored, i.e., predetermined, in the fracturing assembly; and moving the sliding sleeve to expose one or more flow ports when the registered count and the stored count are the same.
Murphree, as modified, does not explicitly disclose (1) that the wireless signal comprising a digital code (2) detecting the digital code provided by the frac plug with the fracturing assembly; (3) that the fracturing assembly includes a timer programmed with a predetermined time period, or (4) that actuating the sliding sleeve comprises: triggering 
Walton discloses a later actuation following an initial signal for one or more fracturing assemblies with sleeves, the actuation being at a predetermined time [Figs. 1,2; abstract; para. 0032,0051,0061,0062,0064,0099], and further discloses (1) that the wireless signal comprising a digital code [para. 0062,0064]; (2) detecting the digital code provided by the frac plug [as modified] with the fracturing assembly [para. 0062]; (3) that the fracturing assembly includes a timer programmed with a predetermined time period [para. 0032,0051], and (4) that actuating the sliding sleeve comprises: triggering operation of the timer upon detecting the wireless signal having the digital code [implicit to start a timer when a signal is received to initiate a time period], such that the electronics module controls actuating the sliding sleeve based on the predetermined time period [para. 0032,0051].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Murphree, as modified, to provide the wireless signal as a digital code and detect the digital code provided by the frac plug with the fracturing assembly, to provide an analogous delayed opening/actuation of one or more sleeves according to a programmed, predetermined time after receiving an actuation signal, such delayed opening being per the fracturing assembly timer programmed with a predetermined time period, the timer operation being triggered after detecting the wireless signal having the digital code, the slide actuation occurring at the end of the predetermined period, as disclosed by Walton.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the predetermined delays for one or more of 
Claim 18  Murphree, as modified with respect to claim 17, discloses that the sliding sleeve is actuated to move to the open position when the registered count and the stored count are the same [as discussed at claim 17].
Claim 20  Murphree, as modified with respect to claim 17, discloses two or more fracturing assemblies [Fig. 1], and that actuating the sliding sleeves further comprises moving the sliding sleeves simultaneously to expose the one or more flow ports [Walton para. 0032].
Claim 21  Murphree, as modified with respect to claim 17, discloses two or more fracturing assemblies [Fig. 1], and that actuating the sliding sleeves further comprises moving the sliding sleeves at different times to expose the one or more flow ports [Walton para. 0032].
Claim 22  Murphree, as modified with respect to claim 17, discloses that the sensor is an RFID device or an NFC device [para. 0133].

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murphree, in view of Ciezobka and Walton, and further in view of Andreychuk et al. (US20180216455) [Andreychuk].
Claim 8  Murphree, as modified with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose transmitting a confirmation signal with the fracturing assembly to indicate receipt of the wireless signal from the frac plug.
For fracturing assemblies having sleeves, Andreychuk discloses transmitting a confirmation signal to indicate that a sleeve has opened [Fig. 21A; para. 0271,0272]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of .

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murphree, in view of Ciezobka and Walton, and further in view of Frazier et al. (US20140190685) [Frazier].
Claim 10  Murphree, as modified with respect to claim 1, discloses that the frac ball/projectile is degradable [para. 0029,0074,0088,0144], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the frac plug is made of a degradable material, the method further comprising allowing the frac plug to degrade following one or more wellbore operations.
Frazier discloses a degradable frac plug 500 [Fig. 5; para. 0078].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Murphree, as modified, to form the frac plug from degradable materials.  One of ordinary skill in the art would reasonably have expected that this material selection would have been within the skill of the art and would yield and achieve the predictable result that the frac plug material would be consistent with the frac ball material.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Murphree, in view of Ciezobka, Walton, and Robison, and further in view of Frazier et al. (US20140190685) [Frazier].
Claim 23  Murphree, as modified with respect to claim 17, discloses that the frac ball/projectile is degradable [para. 0029,0074,0088,0144] and comprises an RFID device or an NFC device [para. 0133], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the frac plug is made of a degradable material, the method further comprising allowing the frac plug to degrade following one or more wellbore operations.
Frazier discloses a degradable frac plug 500 [Fig. 5; para. 0078].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Murphree, as modified, to form the frac plug from degradable materials.  One of ordinary skill in the art would reasonably have expected that this material selection would have been within the skill of the art and would yield and achieve the predictable result that the frac plug material would be consistent with the frac ball material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676